—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered October 20, 1997, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant, a prison inmate, pleaded guilty to the crime of promoting prison contraband in the first degree in satisfaction of a four-count superior information and was sentenced as a second felony offender to a prison term of 3 to 6 years. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.